Exhibit 10.17.1

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

Amendment to Supply Agreement

This Amendment dated January 16, 2007 is made by and between Noramco, Inc., a
Georgia Corporation with its principle office at 500 Swede’s Landing Road,
Wilmington, Delaware 19801 and its Affiliates (“NORAMCO”), Vintage
Pharmaceuticals, LLC, and Vintage Pharmaceuticals, Inc., an Alabama corporation
with its principle office at 130 Vintage Drive, Huntsville Alabama 35811 and its
Affiliates (“VINTAGE”).

WHEREAS the parties hereto entered into a Supply Agreement whose effective date
was January 1, 2001 and,

WHEREAS the parties have mutually agreed upon certain amendments to extend and
modify said Supply Agreement,

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth and those contained in the underlying Supply
Agreement and incorporated herein by reference, the parties agree as follows:

 

I. Article 1.4 of the Supply Agreement is hereby revoked in its entirety and
replaced in its entirety with the following Article 1.4:

“1.4 “Term” shall mean the term of the Supply Agreement, whose effective date
was January 1, 2001, and this Amendment to the Supply Agreement, whose effective
date is January 1, 2007, terminating, unless sooner terminated pursuant to this
Agreement, on December 31, 2009.”

 

II. Article 4 of the Supply Agreement is hereby revoked in its entirety and
replaced in its entirety with the following Article 4:

“4. Pricing

A. ***

i. The Base Price to be charged by NORAMCO for *** during the calendar year
shall be:

 

Kilograms Purchased
During a Calendar Year

   Incremental Price
/ Kilogram      Average Price /  Kilogram
at Example Volumes  

  0 to 3,000

   $ ***       $ *** @ 3,000 kilograms   

3,001 to 6,000

   $ ***       $ *** @ 6,000 kilograms   

6,001 to 7,000

   $ ***       $ *** @ 7,000 kilograms   

7,001 to 7,500

   $ ***       $ *** @ 7,500 kilograms   

  7,500+

   $ ***       $ *** @ 9,000 kilograms   



--------------------------------------------------------------------------------

ii. The invoice price shall be the price applicable to each tier in column one
of the table above. By way of example, the invoice price for the first 3,000
kilograms purchased by VINTAGE during a calendar year would be $*** per kilogram
and the invoice price for the second 3,000 kilograms purchased during the
calendar would be $*** per kilogram.

iii. NORAMCO will qualify a new process to produce ***. VINTAGE agrees to use
its best efforts to qualify on a timely basis NORAMCO’s *** produced via the new
process for use in SKUs accounting for at least ***% of its total annual
requirements.

iv. VINTAGE will notify NORAMCO when it has filed applications with the Food and
Drug Administration to use *** in SKUs accounting for at least ***% of its total
annual requirements (“*** Filing Notice”). VINTAGE shall provide summary
supporting documentation that the required applications have been filed.

NORAMCO will reduce the Base Price defined in 4.A.i. to the amounts in the table
shown below eight calendar months after the date of the *** Filing Notice or
whenever Vintage receives FDA approval – whichever is sooner:

 

Kilograms Purchased

During a Calendar Year

   Incremental
Price /  Kilogram      Average Price / Kilogram at
Example Volumes  

  0 to 3,000

   $ ***       $ *** @ 3,000 kilograms   

3,001 to 6,000

   $ ***       $ *** @ 6,000 kilograms   

6,001 to 7,000

   $ ***       $ *** @ 7,000 kilograms   

7,001 to 7,500

   $ ***       $ *** @ 7,500 kilograms   

  7,500+

   $ ***       $ *** @ 9,000 kilograms   

By way of example, if at the end of eight months after the date of the ***
Filing Notice, VINTAGE had purchased 3,000 kilograms during the calendar year,
the next 3,000 kilograms would be invoiced at a price of $*** per kilogram.

v. If the Base Prices in Article 4.A.i are applicable, on January 1, 2008 and on
January 1, 2009 the Base Prices In Article 4.A.i shall be adjusted to equal the
sum of:

 

  a) (Base Price) times (0.4) times (*** price for 2008 or 2009 as appropriate)
divided by (average *** paid in 2007)

 

  b) (Base Price) times (0.6) times (Producer Price Index December 2007 or
December 2008 as appropriate) divided by (Producer Price Index for December
2006).

 

2



--------------------------------------------------------------------------------

NORAMCO will provide supporting documentation for the above calculations at
VINTAGE’s request.

vi. VINTAGE will notify NORAMCO (“Competitive Offer Notification”) if, VINTAGE
receives a written competitive offer to supply *** during the calendar year 2009
from a third party supplier which meets the following conditions:

 

  a) The supplier’s *** is qualified for use in VINTAGE’s SKUs by FDA,

 

  b) The offer is to supply at least ***% of VINTAGE’s annual requirements,

 

  c) The quoted price per kilogram of *** at the volume equal to VINTAGE’S
purchases from NORAMCO during calendar year 2008 (“Quoted Price”) is at least
***% lower than the Base Price per kilogram in the applicable Table in Article
4.A.i or Article 4.A.iv. as adjusted in Article 4.A.V. at the volume equal to
VINTAGE’s purchases from NORAMCO during calendar year 2008 (“Supply Price”),

 

  d) The quote includes a provision equivalent to the terms of Article 5 of the
Supply Agreement.

Within thirty days of NORAMCO’s receipt of the Competitive Offer Notification,
but not before January 1, 2009, NORAMCO will, at its sole discretion, either:

 

  a) reduce the Base Prices in each volume tier of the applicable table in
Article 4.A.L or Article 4.A.iv. by an amount *** to the difference between the
Supply Price and the Quoted Price.

 

  b) terminate the Supply Agreement.

B. ***

i. Base Price to be charged by NORAMCO for *** shall be $*** per kilogram

ii. Beginning on January 1, 2008 and on each ensuing January 1, the Base Price
shall be adjusted to *** the sum of:

 

3



--------------------------------------------------------------------------------

  a) (Base Price) times (***) times (*** price for 2008 or 2009 as appropriate)
divided by (average *** paid in 2007)

 

  b) (Base Price) times (***) times (Producer Price Index December 2007 or
December 2008 as appropriate) divided by (Producer price Index for December
2006).

NORAMCO will provide supporting documentation for the above calculations at
VINTAGE’s request.

iii. If NORAMCO matches a competitive offer for *** in 2009 in accordance with
Article 4.A.vi, the Base Price of *** shall be increased to $*** per kilogram.

C. ***

i. Base Price to be charged by NORAMCO for *** shall be $*** per kilogram.

ii. NORAMCO will qualify a new process to produce ***. VINTAGE agrees to use its
best efforts to qualify on a timely basis *** produced via the new process for
use in SKUs accounting for at least ***% of its total annual requirements.

iii. VINTAGE will notify NORAMCO when it has filed applications with the Food
and Drug Administration to use *** in SKUs accounting for at least ***% of its
total annual requirements (“*** Filing Notice”). VINTAGE shall provide summary
supporting documentation that the required applications have been filed.

NORAMCO will reduce the Base Price defined in 4.A.i. to $*** per kilogram six
calendar months after the date of the *** Filing Notice or whenever Vinatge
receives FDA approval-whichever is sooner.

D. Volume Discount

If VINTAGE’s total purchases of all Products during a calendar year reach ***
($***), NORAMCO shall give VINTAGE a credit of *** ($***) which it may apply to
the next shipments during that calendar year of any Product or combination of
Products.”

 

III. Article 13 of the Supply Agreement is hereby revoked in its entirety and
replaced with the following Article 13:

“13. Term

After December 31, 2009, this Agreement shall automatically renew for additional
one-year terms unless, at least six (6) months prior to the termination date or
the closing date of any subsequent renewal period, either party provides

 

4



--------------------------------------------------------------------------------

written notice to the other of its intention to terminate”

 

IV All provisions contained in the original Supply Agreement by and between the
parties which are not specifically changed, amended or revoked by this
Amendment, shall remain in force and effective.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Supply
Agreement to be executed by their duly authorized respective representatives as
of the day and year first above written.

 

Vintage Pharmaceuticals, Inc.     Noramco, Inc. By: LOGO
[g143893ex10_17pg022a.jpg]     By: LOGO [g143893ex10_17pg022b.jpg] Name: Tom
Young     Name: Michael B. Kindergan Date: January 18, 2007     Date: 1/23/07

Title: CEO, Vintage

Pharmaceuticals, LLC &

Vintage Pharmaceuticals, Inc.

    Title: Vice President, Global Sales and Business Development

 

5